 

 

 

 

 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LED ____ LODGED
UNITED STATES DISTRICT COURT |——FEENEP ——90P¥
DISTRICT OF ARIZONA JAN 3.1 2019
| | . CLERK U S DISTRICT COURT
EXHIBIT LIST --- CRIMINAL DISTRICT OF ARIZONA
BY. DEPUTY
Evidentiary Hearing L] Non-Jury Trial C] Jury Trial
USA vs. Gonzales, Anthony Espinoza CR-17-01311-PHX-DGC
Last, First, Middle Initial : , Year-Case No-Delt No-Judge
GOVERNMENT _ TL DEFENDANT
| DD-torrent log file for Count 1

2-1 2 Little Girls Suck Mans Dick so (HOT).mp4.torrent log file for

Count 2
2-2 Adry Pack.torrent log file for Count 2
3 ) (Russian characters).torrent log file for Count 3
4 Asi se mama linda mp4.torrent log file for Count 4

135). TrueAnal.mp4 torrent log file for Count 5
6-1 mov_0211 mp4.torrent log file for Count 6
6-2 MVL_ 0084.mpg.torrent log file for Count 6
7 . cpackl_newfag_happiness.torrent log file for Count 7
& LL VID_2013030807_205140.mp4 torrent log file for Count 8
9 “Exhibit of .torrent file names for Counts 1-8
121]14

10 | 2 ) Q Listing of 114 .torrent names on Tablet
11 | \ | 24 | of Exhibit of jump list / link Cink) files, including from Counts 1-8
12 | \| Z ' [2 Transcript of Anthony Gonzales interview

 

 

 

 

 

 

 

 
Case 2:17-cr-01311-DGC Document 46 Filed 01/31/19 Page 2 of 2

 

ecb Evidence 4

imine Laniels

 

 

 

 

 

 
